Citation Nr: 9920530	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-22 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches.

2.  Entitlement to service connection tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1954

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant now 
resides within jurisdiction of the RO in St. Petersburg, 
Florida

In November 1995, the veteran testified at a hearing before a 
hearing officer of the RO.  At that time he stated that he 
was withdrawing his appeal regarding the issue of service 
connection for a dental condition.  Accordingly, this issue 
is not before the Board for appellate consideration at this 
time.

This matter was previously before the Board in July 1998 
wherein the case was remanded for additional development.  
That development has been completed and the case has been 
returned to the Board for appellate consideration.  

In the written brief presentation dated in June 1999, the 
veteran, through his representative, has raised the issues of 
entitlement to service connection for a hand disability and 
for a hearing loss disability.  The Board does not have 
jurisdiction of these issues, as they have not been 
adjudicated by the RO.  Absent a decision, a notice of 
disagreement and a substantive appeal the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet.App. 9 
(1993); Roy v. Brown, 5 Vet.App. 554 (1993).  The issues are, 
therefore, referred to the RO, for appropriate action.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  Entitlement to service connection for headaches was 
denied by the Board in January 1961.  This decision is final.

3.  The evidence received subsequent to the January 1961 
Board decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  There is no competent medical evidence of record showing 
that the veteran currently has tinnitus. 


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the January 1961 
Board decision is not new and material, and does not serve to 
reopen the claim for entitlement to service connection for 
headaches.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.156 (1998).

2.  The claim for entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Headaches

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991). Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (1998).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1998).

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 1991).  
A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).

The evidence of record at the time of the January 1961 Board 
decision is briefly summarized.  The service medical records 
show that the entrance examination clinically evaluated all 
pertinent systems as normal.  The veteran was treated at the 
dispensary in April 1952 for chronic headaches.  He was 
treated in October 1952 for headaches.  He was seen on 
several occasions during October and November 1953 for 
headaches.  The clinical history reflects that he had been 
experiencing headaches and nose bleeds since a head injury 
when he was seven years old.  The remaining service medical 
records contain no further complaint regarding headaches.  
The November 1954 separation examination showed no pertinent 
abnormality.

In January 1961, the Board denied service connection for 
headaches.  At that time the Board concluded that the 
headaches pre-existed service and were not aggravated by 
active duty.  This determination is final.  See 38 U.S.C.A. 
§§  7103, 7104 (West 1991 & Supp. 1998).  However, the 
veteran may reopen his claim with the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether evidence is new 
and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).  However, that evidence must be 
competent in order for the presumption to attach.  LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).

In Elkins v. West, 12 Vet.App. 209 (1999), the Court held 
that that in making a determination as to whether new and 
material evidence has been submitted to reopen a previously 
denied final decision, a three step process is required.  It 
must first be determined whether new and material evidence 
has been submitted.  If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.
"New evidence" is evidence that is not "merely cumulative" 
of other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 
98 (1993).  Evidence is "material" where it is relevant to 
and probative of the issue at hand and where there is a 
reasonable possibility that, when viewed in the context of 
all the evidence, both new and old, it would change the 
outcome.  Id.; Wilkinson v. Brown, 8 Vet.App. 263, 267-68 
(1995); Blackburn v. Brown, 8 Vet.App. 97, 102 (1995).  VA is 
directed to consider the evidence that has been added to the 
record since the last final disallowance of the claim on any 
basis.  Evans v. Brown, 9 Vet.App. 273, 285 (1996).

The evidence received subsequent to the January 1961 Board 
decision, includes private medical and dental records 
covering a period from 1961 to 194 during which the veteran 
received treatment for various disorders.  A private medical 
statement, dated in October 1992, shows that the veteran was 
treated neck and head injuries that were sustained as a 
result of a work related accident on April 1992.  The veteran 
reported that he experienced continued headaches, in addition 
to neck pain and low back pain.  The examiner attributed the 
veteran's symptoms to the work related accident.  The 
diagnoses included post-traumatic cervical sprain/strain with 
intermittent left brachial radiculopathy; cephalalgia; and 
lumbar strain.  Also received was an indication from the 
Social Security Administration that the veteran was disabled.  
In June 1994 the veteran reported that the TENS unit helped 
the pain in his lower extremities but not his headaches.  

During his November 1995 hearing, the veteran testified that 
he did not have headaches prior to service.  He stated that 
he was exposed to loud noises during his period of active 
service, which included training with mortars and Howitzers, 
and exposure to long periods of aircraft engine noise while 
stationed at Price Norton in England.  He indicated that he 
was work around the noisy aircraft approximately 6 to 7 hours 
per day, without the use of ear protection.  He indicated 
that upon his complaint of excessive noise, he was 
transferred to carpentry duty.  He maintains that this noise 
exposure caused his headaches.  He further testified as to 
the treatment he received following service.

In response to a request by the RO, the Soldiers Home in 
Holyoke apparently indicated that inactive records were 
destroyed after 30 years. 

To summarize, the additional evidence includes private 
medical records showing treatment for headaches in 1992 many 
years following service.  This information is cumulative in 
nature, as the presence of headaches had been established at 
the time of the prior Board decision.  Likewise, the hearing 
testimony is cumulative in nature.  The veteran has not 
submitted any new competent medical evidence, which tends to 
show that the headaches are related to service. 

Accordingly, the Board finds that the newly submitted 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).  Therefore, the evidence submitted since the 
January 1961 decision by the Board is not new and material 
and does not serve as a basis to reopen the claim.

II. Tinnitus

The threshold question that must be resolved with respect to 
the veteran's claim of entitlement to service connection for 
tinnitus is whether the he has submitted a well-grounded 
claim for benefits arising therefrom.  38 U.S.C.A. § 5107(a) 
(West 1991).  A person who submits a claim for benefits 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  A 
well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  
Robinette v. Brown, 8 Vet.App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet.App. at 75-76; King v. 
Brown, 5 Vet.App. 19, 21 (1993).  The Court has further held 
that where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a).  Edenfield v. Brown, 8 
Vet.App. 384, 388  (1995).  Thus, in order for a service 
connection claim to be well grounded, there must be competent 
evidence of a current disability, of incurrence or 
aggravation of a disease or injury in service, and of a nexus 
between the in-service injury or aggravation and the current 
disability.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  If 
the claimant has not presented a well-grounded claim, then 
the appeal fails as to that claim, and the Board is under no 
duty pursuant to 38 U.S.C.A. § 5107(a) to assist the claimant 
any further in the development of that claim.  Murphy, 
1 Vet.App. at 81. 

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and organic diseases of the nervous system become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).

During his November 1995 hearing, the veteran testified that 
he was exposed to loud noises during his period of active 
service, which included training with mortars and Howitzers, 
and exposure to long periods of aircraft engine noise while 
stationed at Price Norton in England.  He indicated that he 
was work around the noisy aircraft approximately 6 to 7 hours 
per day, without the use of ear protection.  He stated that 
his ears would ring even after his duty had completed.  He 
indicated that upon his complaint of excessive noise, he was 
transferred to carpentry duty.  He maintains that this noise 
exposure caused the tinnitus.  

A review of the veteran's service medical records shows no 
complaint or finding pertaining to tinnitus or ringing of the 
ears during active service.  The report of medical 
examination dated in November 1954 completed at separation 
from service shows that the veteran's ears were normal.

Subsequent to service, the veteran has submitted no medical 
evidence that he currently experiences tinnitus or ringing in 
the ears.  It has not been shown that the veteran possesses 
the requisite medical knowledge to proffer an opinion on a 
matter involving medical causation or medical principles.  
Therefore, his statements regarding a medical diagnosis or 
medical causation, such as attribution of the tinnitus to his 
period of active service is not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, the statements, 
without more, are insufficient to ascribe any post-service 
disability to active service.  The veteran's belief, even if 
sworn, is not competent.

To summarize, there is no competent medical evidence of 
record, which shows that the veteran currently has tinnitus.  
Therefore, pursuant to Caluza, his claim is not well grounded 
and must be denied.

The Board finds that the veteran has been informed of the 
requirements for service connection through the issuance of a 
statement of the case and of a supplemental statement of the 
case, and that no further obligations exist upon VA under 
Robinette, 8 Vet. App. at 80. 

The Board notes that, if the veteran submits medical evidence 
showing that he has tinnitus which is related to service, 
then he may seek to reopen his service connection claim, 
subject to the requirement of submitting new and material 
evidence under 38 U.S.C.A. § 5108(a) (West 1991).


ORDER

New and material evidence not having been submitted, 
entitlement to service connection for headaches is denied.  
Entitlement to service connection for tinnitus is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

